Citation Nr: 1343261	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska. 

A review of the Virtual VA paperless claims processing system does not show any additional pertinent evidence that is not already associated with the physical claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2012 substantive appeal, the Veteran requested a Board hearing at his local RO.  He was scheduled for such hearing on April 1, 2013.  Before the hearing took place, the Veteran responded that he was unable to attend and wanted to reschedule it.  No attempt was made to reschedule the hearing.  Additional efforts are necessary to reschedule the requested hearing as detailed below.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO with appropriate notice as to the date, time, and location of the scheduled hearing and the consequences for missing a hearing without good cause.   

If the Veteran indicates he cannot appear for any scheduled Board hearing at the RO, make reasonable efforts to resolve any scheduling conflicts and inform him of videoconference options.  Document all correspondence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


